Roberts-JM v. State                                                 















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-108-CR
&
No. 10-94-109-CR

     JEFFREY MARK ROBERTS,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 363rd District Court
Dallas County, Texas
Trial Court Nos. F93-34461-HW & F93-34462-HW
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Appellant attempts to appeal from a plea bargain in two cases.  In both cases, the punishment
assessed did not exceed that recommended by the prosecution and agreed to by Appellant and his
attorney.  The Rules of Appellate procedure require that, to pursue an appeal under such
circumstances, the Appellant must state in his notice of appeal that he obtained the court's
permission to appeal or that he is appealing those matters raised by written motion filed prior to
trial.  See Tex. R. App. P. 40(b)(1).
      Appellant's general notice of appeal is insufficient to confer jurisdiction on this court.  See
Lyon v. State, 872 S.W.2d 732 (Tex. Crim. App. 1994); Davis v. State, 870 S.W.2d 43 (Tex.
Crim. App. 1994).
      The appeal is dismissed for want of jurisdiction.
,                                                                              PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed September 14, 1994
Do not publish